DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.
 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitation “at least one fastener to releasably secure the first and second stackable layers together,” described in Claim 1, appears to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. As described in paragraph [43] of applicant’s specification, the intended structure for the fastener appears to include nuts and bolts, adhesives, magnets, tape, etc. and equivalents thereof. As such, the interpretation of the fastener to releasably secure the first and second stackable layers together for the rejection below is to include the means described in applicant’s specification, including the bolts as taught by Hurley and Gonzalez. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 4-5, 7-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al. (US 2014/0277584) in view of Gonzalez et al. (US 2016/0038311).
Regarding claim 1, Hurley teaches struts for prosthetic devices (Pg. 1, Paragraph [0003]; Pg. 27, Paragraph [0286]). The struts may be formed from composites of a thermoplastic material with fibers and may include (“stackable layer”) (Pg. 27, Paragraph [0286]; Fig. 9A). The struts may also be thermoformed and reformed ("having properties which allow for the first and second stackable layers to be formed into at least one of a first and a second shape") (Pg. 27, Paragraph [0285]). The struts are attached to a strut connector by means of attachment holes in the proximal ends of the struts (Pg. 29, Paragraph [0301]; Fig. 5B). Threaded bolts may be used in conjunction with these holes in order to attach the various struts to the strut connectors (“at least one fastener”) (Pg. 24, Paragraph [0265]). Furthermore, as illustrated in figures 6A-6E, the struts may be formed with 3 holes for the connection to the strut connector (“first and second apertures”) (Pg. 25, Paragraph [0270]). 
Hurley is silent with respect to additional struts being stacked together to the strut connector. 
Gonzalez teaches an external prosthesis having a stiffness which is adjustable and customized to the user (Pg. 1, Paragraph [0002]). The prosthesis illustrates a foot prosthesis with toe layers and heel layers to be added, removed, and exchanged in order to vary the stiffness of the prosthesis (Pg. 2, Paragraph [0025]-[0027]). Furthermore, the layers appears to be added and removed and then reconnected together by means of a bolt as illustrated in figure 1.

Furthermore, one of ordinary skill in the art would appreciate that additional struts being stacked on each other as taught by the combination of Hurley in view of Gonzalez would teach the limitation of “each of the first and second stackable layers being discrete and individual.” 
Furthermore, with respect to the limitation of “each of the first second stackable layers being flexible and resilient,” one of ordinary skill in the art would appreciate that this limitation does not define how flexible or how resilient the layers are and, as such, any material for forming the struts of Hurley would meet this limitation whether they are very flexible or not 
As seen in figures 6A-6E, the struts have an elongated shape (“shaped in a sheet like and elongate form, coextensive with each other”).
Regarding claim 2, Hurley in view of Gonzalez teaches the struts as discussed above with respect to claim 1. As discussed above, the stiffness of the prosthetics are adjustable by adding and removing layers or struts. Therefore, one of ordinary skill in the art would appreciate that the addition of a third layer or strut would additionally vary the stiffness or allow the configuration to be “incrementally adjustable” as required by the claim. 
Regarding claim 4, Hurley in view of Gonzalez teaches the struts as discussed above with respect to claim 1. As discussed above, the addition of struts to one another would be conducts by means of attachment holes and threaded bolts (“wherein the at least one fastener secures the first and second stackable layers into engagement with each other”).
Regarding claim 5, Hurley in view of Gonzalez teaches the struts as discussed above with respect to claim 1. Hurley further teaches the struts may be circumferentially wrapped with a thermoplastic-fiber composite tape as illustrated in figure 11B (Pg. 27, Paragraph [0289]). One of ordinary skill in the art would appreciate that the wrapped strut as illustrated in the figure would result in a textured surface.  
Regarding claim 7, Hurley teaches the struts as discussed above with respect to claims 1 and 6. As seen in figures 6A-6E, the struts have an elongated shape.  
claim 8, Hurley teaches the struts as discussed above with respect to claim 1. As discussed above, the struts are formed of a composite material including a thermoplastic material.  
Regarding claim 9, Hurley teaches the struts as discussed above with respect to claim 1. As discussed above, the struts are provided with attachment holes for attachment to a strut connector. 
Regarding claim 11, Hurley teaches the struts as discussed above with respect to claim 1. As discussed above, Hurley teaches each of the struts illustrated in figures 6A through 6E as having attachment sites which are in the form of a triangle of apertures, which one of ordinary skill in the art would appreciate as forming a surface pattern through each of the layers of the struts. 
Regarding claim 12, Hurley teaches the struts as discussed above with respect to claim 11. As discussed above, the struts are provided with a triangle of apertures at the bottom of each of the struts in figures 6A through 6E. One of ordinary skill in the art would appreciate that the triangle of apertures, which is considered the surface pattern, would resist be designed to resist shear forces when connected to the strut connector described in the rejection of claim 1 above. 
Regarding claim 13, Hurley teaches the struts as discussed above with respect to claim 11. As discussed above, the struts are provided with a triangle of apertures at the bottom of each of the struts as illustrated in figures 6A through 6E. One of ordinary skill in the art would appreciate that the arrangement of the apertures being in a triangle would allow the struts to control a range of motion of any material attached to the struts teaching the limitation of “arranged to control a range of motion between another assembled structure adjoined by the at least one fastener in a pivoting relationship.” 
claim 14, Hurley teaches the struts as discussed above with respect to claim 1. As discussed above, the struts are connected to strut connectors by means of attachment holes. The strut connectors are then attached to a base in a pivoting manner (“the at least one fastener is arranged to join a second assembled structure to the assembled structure in a pivoting relationship”) (Pg. 5, Paragraph [0049]).  

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al. (US 2014/0277584) in view of Gonzalez et al. (US 2016/0038311) as applied to claim 1 above, and further in view of Pallari (US 2010/0161076).
Regarding claims 15-16, Hurley in view of Gonzalez teaches the struts as discussed above with respect to claim 1.
Hurley and Gonzalez are silent with respect to at least one spring or at least one spacer being provided between the stacked struts.
Pallari teaches prosthetic devices having cushioning structures (Pg. 1, Paragraph [0002]). The prosthetic devices may include those for the knee or the foot (Pg. 3, Paragraph [0057]). The cushioning structure illustrated in figure 2 consists of one or more absorbing means as a bending movement absorbing means or a compression absorbing means and may be compressibly resistant or may resist elastic deformation (Pg. 4, Paragraph [0072]-[0073]). The cushioning elements may be placed between two shells as illustrated in figure 9 (Pg. 5, Paragraph [0079]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the stacked struts, as taught by Hurley and Gonzalez, such that they first include cushioning elements between the struts in order to provide bending or compression absorbing means, as taught by Pallari.

Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive.
On pages 7-8, applicant argues that Hurley in view of Gonzalez fails to teach each of the new limitations of claim 1. In particular, Hurley fails to teach the struts being flexible and resilient such that the struts of Hurley are thermoformed and reformed and thermoforming is different from providing a stackable layer which is flexible and resilient. Applicant further argues that these properties allow for shaping without thermoforming. Applicant further argues that Gonzalez fails to cure the remedies of Hurley in that Gonzalez fails to teach the shaping of the different layers. 
The examiner notes that the claim does not require the reshaping of the structure comprising the stackable layers to be done in any particular method. As such, the methods of thermoforming and reshaping by other means does not distinguish the claimed structure from that of the combination of Hurley and Gonzalez. Additionally, the claim is directed towards a structure and not the methods of reshaping and forming that structure which would be interpreted as product-by-process limitations such that the methods of shaping the structure would not provide any further structural limitations to the structure of claim 1. It has been held that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
With respect to the newly presented structural limitations to claim 1, the examiner notes that the combination relies on Hurley to teach a strut formed by a thermoplastic fiber-
Furthermore, claim 1 is still invokes 35 U.S.C. 112(f) as discussed above in that the fastener to reasonably secure the first and second stackable layers does give an intended structure to the fastener. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783